Interview Summary
1.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s amendment below in order to place the application in condition for allowance.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, ARLENE P. NEAL (Reg. No. 43,828), on May 13, 2022.
4.	Please amend claim 10 as below:
	Claim 10. (Currently amended) A method for delivering multimedia content during a communal media session, comprising:	at a communal media system, registering a plurality of user devices to participate in the communal media session;	during the communal media session, retrieving, by a synchronization system, the multimedia content to be delivered to the plurality of user devices and receiving social media content generated by at least one of the plurality of user devices;	separating, by the synchronization system, the multimedia content and the social media content into a set of prioritized layers;	transmitting, by the synchronization system, the multimedia content and the social media content to the plurality of user devices;	continuously receiving, by the synchronization system, at least one of timestamp receipts and fragment identifier acknowledgements associated with receipt of the multimedia content from the plurality of user devices; and	adjusting, by the synchronization system, simultaneous deliveries of the multimedia content and the social media content to the plurality of user devices, based on a priority associated each layer and at least one of the timestamp receipts and the fragment identifier acknowledgements received from each of the plurality of user devices,wherein the multimedia content and the social media content .
5.	Claims 1-20 are allowed.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441